 


114 HR 1193 IH: To prohibit any reduction in the amount of the per diem allowance to which members of the uniformed services or civilian employees of the Department of Defense are entitled based on the duration of temporary duty assignments or official travel, and for other purposes.
U.S. House of Representatives
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1193 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2015 
Mr. Kilmer (for himself, Mr. Jones, Ms. Norton, Mr. Takai, Ms. Titus, Mr. Vargas, Ms. Gabbard, Mr. Higgins, Mr. Bishop of Utah, Ms. Kuster, Mr. Connolly, Mr. Rangel, Mr. McGovern, Mr. Meehan, Mr. Norcross, Ms. Pingree, Mr. LoBiondo, Mr. Tonko, Mr. Cole, Mr. Cartwright, Mr. Beyer, Mr. Scott of Virginia, Mr. Peters, Mr. Pocan, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit any reduction in the amount of the per diem allowance to which members of the uniformed services or civilian employees of the Department of Defense are entitled based on the duration of temporary duty assignments or official travel, and for other purposes. 
 
 
1.Prohibition on per diem allowance reductions based on the duration of temporary duty assignment or civilian travel  
(a)Members of the uniformed servicesSection 474(d)(3) of title 37, United States Code, is amended by adding at the end the following new sentence: The Secretaries concerned shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the temporary duty assignment of a member of the uniformed services in the locality.. (b)Civilian employeesSection 5702(a)(2) of title 5, United States Code, is amended by adding at the end the following new sentence: The Secretary of the Department of Defense shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the travel of an employee of the Department in the locality..  
(c)Repeal of policy and regulationsThe policy, and any regulations issued pursuant to such policy, implemented by the Secretary of the Department of Defense on November 1, 2014, with respect to reductions in per diem allowances based on duration of temporary duty assignment or civilian travel shall have no force or effect.   